PER CURIAM.
Petitioner seeks a writ of certiorari to review an order of the trial court, relating to discovery:
Plaintiffs counsel may inquire of any witness who has knowledge of the facts and circumstances of SCOTT GOLDING’S claim and the witness must answer any questions pertaining to his workup and evaluation of the claim either against State Farm Insurance Company or GENERAL ACCIDENT FIRE & LIFE ASSURANCE CORPORATION, LTD., irrespective of any time frame.
We grant the petition and hold that the scope of this order is so broad that it constitutes a departure from the essential requirements of law.
Accordingly, we quash the order and remand the cause with directions to provide sufficient limitations within the order to prohibit discovery of appellant’s work product.
HURLEY, DELL and WALDEN, JJ., concur.